Mr. President, please allow me, first of all, to
warmly congratulate you on your election to the
presidency of the current session of the General
Assembly. I am convinced that with your remarkable
ability and rich experience, you will admirably fulfil this
mission. I would also like to express my appreciation and
thanks to Mr. Amara Essy for the important contribution
he has made during his presidency.
I wish to avail myself of this opportunity to extend
my welcome and congratulations to the Republic of Palau,
which was admitted into the United Nations after the last
session.
This year marks the fiftieth anniversary of the end of
the Second World War and the founding of the United
Nations. Over the past 50 years, the United Nations has
stood the test of the vicissitudes in the international
situation, grown steadily, scored remarkable achievements
and made major contributions to the peace and prosperity
of mankind. Its membership has increased from 51 at its
founding to today’s 185. The status and role of the United
Nations, the most universal and authoritative
intergovernmental organization of sovereign States today,
is irreplaceable by any other international organization.
The United Nations has traversed a tortuous and
uneven path over the past fifty years, just like the
development of anything else. On the occasion of the
fiftieth anniversary of the founding of the United Nations,
it is time to review the purposes and principles of the
United Nations Charter, earnestly summarize the positive
and negative experience, and introduce appropriate and
necessary reforms so as to revitalize the United Nations
and usher it into the new century with a new look to meet
the challenge of the times. This is the call of all peoples
and a lofty mission of the times.
The United Nations, which was founded in the
triumph of the world war against fascism, reflects the
ardent desire and determination of the world’s people to
avert the scourge of war forever, safeguard world peace
and security, carry out friendly international cooperation
9


and achieve common development. History has repeatedly
proved that adherence to the purposes and principles of the
United Nations Charter will enable the United Nations to
play a positive role in safeguarding peace and promoting
development, while violation of and departure from the
purposes and principles of the Charter will impair the
dignity and image of the United Nations and weaken its
role. Therefore, to continue to uphold and carry forward the
purposes and principles of the Charter is an unshirkable
responsibility of all United Nations Members and a basic
principle guiding the reform of the United Nations.
The core of the United Nations Charter is the principle
of equality between sovereign States and non-interference
in each other’s internal affairs. All sovereign States,
whether they are big or small, rich or poor, strong or weak,
are equal members of the international community. The
internal affairs of a country should be managed by its own
people. Major world affairs should be addressed by
countries through consultations on the basis of equality and
mutual respect. In international relations, to bully the small,
oppress the poor, override the weak, impose one’s own
social system, ideology and values on others or interfere in
other countries’ internal affairs all run counter to the spirit
of the United Nations Charter. Some people are publicly
clamouring for “containment” of other countries, which
shows that the cold war mentality still refuses to quit the
stage of history. But it will ultimately be discarded by
history. The post-war period of half a century proves that
in handling State-to-State relations, “hot war”, “cold war”
or “bloc politics” do not work. Strict observance of the
principles of mutual respect for sovereignty and territorial
integrity, mutual non-aggression, non-interference in each
other’s internal affairs, equality and mutual benefit and
peaceful coexistence are the only way for States to live in
amity with each other and achieve common development.
Since the last session of the General Assembly, thanks
to the joint efforts of various quarters, the tendency towards
the peaceful settlement of disputes through negotiations has
grown and international economic cooperation has gained
momentum. However, there still remain many destabilizing
and uncertain factors in the international situation.
Hegemonism and power politics continue to hold out. Peace
and development, the two major tasks of the world today,
still face grave challenges.
Armed conflicts and catastrophic wars in some parts
of the world remain unabated, which has not only inflicted
heavy losses of life and property on the countries and
peoples concerned, but also casts a shadow over regional
peace and stability and that of the whole world. All this
cannot but cause concern and distress among the world’s
people. As the background and causes behind these
conflicts are complicated, to seek a just, fair and
appropriate solution to them would call for tremendous
and concerted efforts by all the parties concerned, the
United Nations and the international community as a
whole. We maintain that the parties concerned should, in
the fundamental and long-term interests of the people,
seek just and fair solutions through negotiations, taking
into full account both history and reality as well as the
reasonable interests and positions of all sides. Where
consensus cannot be reached immediately, the parties
concerned should exercise restraint and patience so as to
prevent contradictions from intensifying and at the same
time try to create conditions and an atmosphere for an
eventual peaceful settlement.
United Nations peace-keeping operations in recent
years have played a useful role in settling international
disputes peacefully. They have both accumulated
successful experience and learned lessons from setbacks.
We believe that, to ensure a healthy development of
United Nations peace-keeping operations and activities in
other related fields such as preventive diplomacy, the
following guidelines should be established and followed:
Observation of the purposes and principles of the
United Nations Charter, in particular the principle of
respect for State sovereignty and non-interference in the
internal affairs of other countries;
Settlement of disputes through peaceful means such
as good offices, mediation and negotiations instead of
resort to frequent mandatory actions. Even humanitarian
operations should not resort to military means;
Opposition to double standards and the imposition of
the policies and views of one or a few countries on the
Security Council. Some countries should not be allowed
to carry out military intervention in the name of the
United Nations;
For peace-keeping operations, adherence to the
principles that have proved effective, such as obtaining
prior consent from the parties concerned, observing strict
neutrality and the non-use of force except for self-
defence;
Adoption of a realistic approach and confining the
operation within one’s capability. Peace-keeping
operations should be launched only when conditions are
ripe and should refrain, in whatever circumstances, from
10


becoming a party to a conflict in deviation from the
fundamental orientation of such operations.
It has been demonstrated time and again that United
Nations peace-keeping operations, if divorced from these
guidelines, would, contrary to our wishes, fail to achieve
their desired objectives and might even go astray.
Last May, the Review and Extension Conference of
the States Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) adopted the decision to renew the
NPT indefinitely. This serves the interests of all signatories,
helps to strengthen the international non-proliferation
regime and is conducive to the maintenance of world peace
and security. China believes that nuclear non-proliferation
is only an interim step towards the ultimate goal of the
complete prohibition and total destruction of nuclear
weapons. The indefinite extension of the NPT must not be
construed as an indefinite license for the nuclear-weapon
States to perpetuate their prerogatives.
One year ago, also from this rostrum, on behalf of the
Chinese Government I called for the conclusion of a
convention on the complete prohibition of nuclear weapons
and put forward a series of complete and interrelated
proposals on nuclear disarmament. We are pleased to note
that the negotiations on a comprehensive test-ban treaty
have produced some gratifying progress. China supports the
conclusion of such a treaty no later than 1996 and will
continue to work with other countries to this end. Once the
treaty enters into force, China will stop its nuclear testing.
China’s possession of a limited nuclear capability is
entirely for self-defence and for deterring the nuclear threat
against it. The Chinese Government has from the very
beginning unilaterally undertaken not to be the first to use
nuclear weapons at any time and under any circumstances
and not to use or threaten to use nuclear weapons against
non-nuclear-weapon States. China’s nuclear weapons
therefore do not constitute a threat to any country. We
strongly urge other nuclear-weapon States to respond
positively to China’s initiative by immediately starting
negotiations aimed at concluding a treaty on mutual non-
first-use of nuclear weapons and an agreement on the non-
use or non-threat of use of nuclear weapons against non-
nuclear-weapon States and nuclear-free zones.
It has become a trend in today’s world that when
countries formulate their domestic and foreign policies they
accord top priority to the economy and pay close attention
to national economic development. The worldwide tendency
towards economic integration, regionalization and the
formation of economic groupings has accelerated, and
competition among States in the economic, trade,
scientific and technological fields has further intensified.
Under such circumstances, the developing countries are
faced with a formidable challenge as they strive for
economic growth and higher living standards for their
people.
Furthermore, over 1 billion people on this planet
remain in abject poverty; this constitutes one of the world
community’s most acute problems. Given much-needed
support to the developing countries as they reactivate their
economies and creating a favourable external environment
for them are not only important conditions for the shared
economic growth and common prosperity of all countries,
but also a crucial guarantee for lasting peace and stability
throughout the world. Given the present situation, the
United Nations should ask itself to pay at least as much
attention to development as to peace, effectively perform
its duties under the Charter and play a more dynamic role
in galvanizing economic growth and development in the
developing countries. The reform of the United Nations
must result in the strengthening, not the weakening, of its
role in the area of development.
True, fairly rapid economic growth in the developing
countries must depend primarily on their own efforts.
However, it is also important for the international
community, and the developed countries in particular, to
take practical and effective measures to open markets,
provide development funds, transfer technology, increase
development aid and reduce the debt burden in favour of
the developing countries. International economic
cooperation should be guided by the principle of mutual
opening-up, equality and mutual benefit. Such practices as
implementing protectionist policies of one form or another
and attaching political strings to economic assistance to
developing countries are obviously misguided.
Profound changes have taken place in China amid
the surging tide of change and development across the
world. The 17 years that have elapsed since the beginning
of reform and opening-up in China have been
unprecedented in terms of the economic growth rate and
the improvement of the people’s living standards. At
present, China enjoys political stability, economic
prosperity, ethnic harmony and vigorous advances in
democracy, legality and community undertakings. China’s
exchanges and cooperation with the rest of the world have
reached a level unprecedented in both scope and depth.
Although there may still be many difficulties and
challenges along the road ahead, we are confident that,
11


through several generations of hard work, our people will
lift China out of economic and cultural backwardness and
turn it into a highly prosperous and democratic modern
country.
The Chinese people are peace-loving people. China’s
history for over a century following the Opium War was
one of tears, blood and humiliation in which the Chinese
nation was subjected to repeated aggression, suppression
and plunder at the hands of the big Powers. Do unto others
as you would have others do unto you. The Chinese people
treasure their hard-won independence and freedom and will
never commit aggression or intervene against others. China
is opposed to hegemonism and power politics of any kind
and will never seek hegemony for itself. With a population
of 1.2 billion, China will remain a low-income developing
country for a very long time and the steady improvement of
our people’s living standards will remain our objective,
towards the attainment of which no effort will be spared.
Even when China grows stronger, it will continue firmly to
pursue its independent foreign policy of peace and will live
in amity with other nations. A stable and prosperous China
is a positive factor for peace and development in Asia and
the world at large. This is a conclusion that people of
vision around the world have come to share.
The Chinese people have waged heroic and unyielding
struggles to resist external aggression and oppression and to
defend the sovereignty, independence and unity of the
country. There is but one China in the world. The
Government of the People’s Republic of China is the sole
legal Government of China. It is the sole representative of
China at the United Nations, and Taiwan is an inalienable
part of China. The peaceful reunification of the two sides
of the Taiwan Straits represents the unshakable will and
determination of the entire Chinese people, including our
compatriots in Taiwan. Proceeding from this reality, the
Chinese Government has put forward the correct proposal
on peaceful reunification within the framework of the
concept of “one country, two systems” and a series of
realistic and practicable policies and measures. The past
few years have seen a steady expansion and deepening of
exchanges and contacts between the two sides in various
fields. Any attempt to obstruct peaceful reunification and to
split Taiwan from China is doomed to failure. Should
anyone try to do so, he would be lifting a stone only to
drop it on his own toes.
History moves on. Mankind is progressing. In four
years we will usher in a new millennium. The future is full
of promise. Let us join hands and make concerted efforts to
bring about a better world in which there are peace and
cooperation, justice and equality, mutual respect and
common development, a world of universal prosperity and
continuous progress.
